            Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

TYLER ROBERT PANG,
409 Melrose Avenue
Middlesex, NJ 08846

                                       Plaintiff,
v.                                                          CASE NO.: 1:20-cv-122
                                                        I
CREDIT PLUS, INC.,                                          JURY TRIAL DEMANDED
31550 Winterplace Parkway
Salisbury, MD 21804

                                     Defendant.


                                          COMPLAINT

       Tyler Robert Pang (“Plaintiff” or “Mr. Pang”), who is a living, breathing, 29 year-old

consumer, brings this Complaint against Credit Plus, Inc. (“Credit Plus” or “Defendant”), and in

support of his claims, he states as follows:

                                        INTRODUCTION

       1.       The computerization of our society has resulted in a revolutionary increase in the

accumulation and processing of data concerning individual American consumers. Data

technology, whether it is used by businesses, banks, the Internal Revenue Service or other

institutions, allows information concerning individual consumers to flow instantaneously to

requesting parties. Such timely information is intended to lead to faster and better decision-making

by its recipients and, in theory, all of society should ultimately benefit from the resulting

convenience and efficiency.

       2.       However, unfortunately this information has also become readily available for, and

subject to, mishandling and misuse. Individual consumers can and do sustain substantial damage,



                                                    1
            Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 2 of 17



both economically and emotionally, whenever inaccurate or fraudulent information is

disseminated and/or obtained about them.

       3.       The ongoing technological advances in the area of data processing have resulted in

a boon for the companies that accumulate and sell data concerning individuals’ credit histories and

other personal information. Such companies are commonly known as consumer reporting agencies

(“CRAs”).

       4.       The three major national CRAs are Equifax Information Services, LLC

(“Equifax”), Experian Information Solutions, Inc. (“Experian”), and Trans Union, LLC (“Trans

Union”).

       5.       These CRAs sell credit information to readily paying subscribers (i.e., retailers,

landlords, lenders, potential employers, and other similar interested parties), commonly called

“consumer reports,” concerning individuals who may be applying for retail credit, housing,

employment, or a car or mortgage loan.

       6.       These CRAs also sell credit information to “resellers” of consumer reports, like

Defendant Credit Plus, who assemble and merge the credit information obtained from the CRAs

into a 3-bureau credit report, also known as a “tri-merge” or “merged infile” credit report, and sell

them to various mortgage lenders throughout the country.

       7.       Tri-merge credit reports are unique to the mortgage industry because applying for

a mortgage loan is different in many ways from applying for other types of loans.

       8.       Since 1970, when Congress enacted the Fair Credit Reporting Act, 15 U.S.C.

§ 1681, et seq. (“FCRA”), federal law has required CRAs and resellers to implement and utilize

reasonable procedures “to assure maximum possible accuracy” of the personal, private, and

financial information that they compile, assemble, merge, and sell about individual consumers.



                                                 2
            Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 3 of 17



       9.       One of the primary purposes in requiring CRAs and resellers to assure “maximum

possible accuracy” of consumer information is to ensure the stability of our banking system:

       The banking system is dependent upon fair and accurate credit reporting. Inaccurate
       credit reports directly impair the efficiency of the banking system, and unfair credit
       reporting methods undermine the public confidence which is essential to the
       continued functioning of the banking system.

See 15 U.S.C. § 1681(a)(1).

       10.      The preservation of one’s good name and reputation is also at the heart of the

FCRA’s purposes:

       [W]ith the trend toward computerization of billings and the establishment of all
       sorts of computerized data banks, the individual is in great danger of having his life
       and character reduced to impersonal “blips” and key-punch holes in a stolid and
       unthinking machine which can literally ruin his reputation without cause, and make
       him unemployable or uninsurable, as well as deny him the opportunity to obtain a
       mortgage or buy a home. We are not nearly as much concerned over the possible
       mistaken turn-down of a consumer for a luxury item as we are over the possible
       destruction of his good name without his knowledge and without reason. * * * [A]s
       Shakespeare said, the loss of one’s good name is beyond price and makes one poor
       indeed (emphasis added).

Bryant v. TRW, Inc., 689 F.2d 72, 79 (6th Cir. 1982) [quoting 116 Cong. Rec. 36570

(1970)].

       11.      In light of these important findings and purposes, Congress specifically noted “a

need to insure that [CRAs] exercise their grave responsibilities with fairness, impartiality, and

respect for the consumer’s right to privacy.” See 15 U.S.C. § 1681(a)(4).

       12.      This action seeks actual, statutory, and punitive damages, costs and attorneys’ fees

for Plaintiff against Defendant Credit Plus for its willful and/or negligent violations of the Fair

Credit Reporting Act, 15 U.S.C. §§ 1681, et seq., as described herein.




                                                 3
          Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 4 of 17



                                              THE PARTIES

       13.     Plaintiff Tyler Robert Pang (“Plaintiff” or “Mr. Pang”) is a natural person who

resides in the City of Middlesex, State of New Jersey, and is a “consumer” as that term is defined

in 15 U.S.C. § 1681a(c).

       14.     Defendant Credit Plus, Inc. (“Credit Plus” or “Defendant”) is a foreign limited

liability company that does business throughout the country and regularly conducts business in the

State of Maryland.

       15.     Credit Plus is a “consumer reporting agency” as defined in 15 U.S.C. § 1681a(f).

Credit Plus is regularly engaged in the business of assembling, evaluating, and disseminating

information concerning consumers for the purpose of furnishing consumer reports, as defined in

15 U.S.C. § 1681a(d) to third parties.

       16.     Credit Plus is also a “reseller” as defined at 15 U.S.C. § 1681a(u), which is a

“consumer reporting agency that—(1) assembles and merges information contained in the database

of another consumer reporting agency or multiple consumer reporting agencies concerning any

consumer for purposes of furnishing such information to any third party, to the extent of such

activities; and (2) does not maintain a database of the assembled or merged information from which

new consumer reports are produced.”

                                     JURISDICTION AND VENUE

       17.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1681p, which allows claims under the FCRA to be brought in any appropriate court

of competent jurisdiction.

       18.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in this District.



                                                  4
          Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 5 of 17



                                              FACTS

         Credit Plus’s Process of Assembling and Merging Consumers’ Credit Information
                                  into Merged Infile Credit Reports

       19.     The CRAs, mainly Equifax, Experian, and Trans Union, regularly receive

information from various sources around the country including banks, credit unions, automobile

dealers, student loan providers, public information vendors, the Social Security Administration,

and others.

       20.     These sources are known as “furnishers” within the credit reporting industry and

under the FCRA because they furnish information relating to consumers to one or more consumer

reporting agencies for inclusion in a consumer report. See 12 CFR § 1022.41.

       21.     The CRAs collect information from thousands of furnishers and distribute that

information to its many subscribers, including Credit Plus.

       22.     The CRAs’ subscribers use the information to make decisions as to whether to

extend credit to a particular consumer and for other purposes permitted under the FCRA.

       23.     The process by which the CRAs receive, sort, and store information is largely

electronic.

       24.     Furnishers report credit, public record, and other information to the CRAs through

the use of coded tapes that are transmitted to the CRAs on a monthly basis through software known

as Metro 2.

       25.     The CRAs take the credit, public record, and other information reported by

furnishers and use it to create consumer credit files.

       26.     The CRAs maintain credit files on more than 200 million consumers.




                                                  5
          Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 6 of 17



       27.     Credit files are updated electronically by the furnishers to reflect new information

regarding the reported accounts (sometimes referred to as “tradelines” within the industry), public

records, and other information.

       28.     The CRAs match tradelines and public records to a consumer credit file by

comparing the information about the consumer associated with the tradeline or public record to

the information they maintain about the consumer in the consumer’s credit file or files.

       29.     The CRAs accomplish this matching of credit information to consumer credit files

through the use of certain matching algorithms or database rules.

       30.     Sometimes the CRAs’ matching algorithms match information belonging to one

consumer to the credit file of another consumer; resulting in what is commonly known in the

industry as a “mixed” or “merged” credit file.

       31.     Mixed credit files are not a new phenomenon. In fact, as long ago as the early 1990s,

the Federal Trade Commission (“FTC”) (the government agency charged with enforcement of the

FCRA), entered into individual Consent Decrees with each of the major CRAs regarding their

significant failures and deficiencies with respect to mixed credit files.

       32.     Credit Plus, a reseller of credit information obtained from the CRAs, is well aware

of the mixed credit file issue because it often times requests from the CRAs the credit information

pertaining to a particular consumer but receives credit information from the CRAs that belongs to

an entirely different consumer.

       33.     When Credit Plus requests credit information from the CRAs for a particular

consumer, the credit information is exchanged via an automated process, and the CRAs send the

raw credit data to Credit Plus electronically.




                                                  6
          Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 7 of 17



       34.     After receiving the raw credit data from the CRAs for a particular consumer, Credit

Plus assembles, merges, and normalizes the credit information, exactly as received from Equifax,

Experian, and Trans Union, into a Merged Infile credit report.

       35.     As far as Credit Plus is concerned, accuracy means outputting the same credit data

that it received from the CRAs without alteration.

       36.     Credit Plus does nothing to ensure that the credit information is, in fact, accurate,

or that it belongs to the consumer that is the subject of the Merged Infile credit report.

       37.     Credit Plus does not analyze the accuracy of the underlying credit data it receives

from the CRAs in any way but merely accepts it at face value.

       38.     Credit Plus does not employ reasonable procedures to assure the maximum possible

accuracy of the credit information it includes in the Merged Infile credit reports it sells to mortgage

lenders throughout the country.

          Credit Plus’s Practices Concerning the Sale of Reports on the “Deceased”

       39.     Credit Plus sells millions of consumer reports, also known as Merged Infile credit

reports, each year, and also sells credit scores.

       40.     Credit Plus sells or resells Merged Infile credit reports and credit scores to various

markets, including but not limited to the mortgage financing and lending industry.

       41.     Pursuant to 15 U.S.C. § 1681e(b), consumer reporting agencies and resellers, like

Credit Plus, are required “to follow reasonable procedures to assure maximum possible accuracy

of the information concerning the individual about whom the report relates.”

       42.     Pursuant to 15 U.S.C. §§ 1681b and 1681e(a), consumer reporting agencies, like

Credit Plus, must maintain reasonable procedures to assure that reports are sold only for legitimate

“permissible purposes.”



                                                    7
          Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 8 of 17



       43.     Credit Plus routinely sell credit reports for living consumers with active credit

histories, which include a notation indicating that the living consumer is “deceased” and does not

have a credit score.

       44.     Credit Plus does not independently verify with any source that a consumer is, in

fact, deceased before placing a “deceased” notation on that consumer’s Merged Infile credit report.

       45.     Credit Plus does not employ any procedures at all to assure that a consumer with a

“deceased” notation on his/her Merged Infile credit report is, in fact, actually deceased before

including the “deceased” notation on that consumer’s report and selling that report for profit.

       46.     Even in instances where other data on the face of the consumer’s Merged Infile

report indicates that he/she is not deceased, such as current and active credit history, Credit Plus

employs no procedures to assure that a consumer with a “deceased” notation on his/her report is,

in fact, actually deceased before including the “deceased” notation in that consumer’s file.

       47.     Credit Plus also has no procedures to ensure that a consumer with a “deceased”

mark on his/her report is actually deceased before including the “deceased” notation on that

consumer’s report—even in instances where the purportedly deceased consumer communicates

directly with Credit Plus.

       48.     Once a “deceased” notation is included in a consumer’s report, Credit Plus will not

calculate and will not provide a credit score for that consumer.

       49.     Instead, when Credit Plus sells a report with a “deceased” notation to a third party,

it reports that consumer’s credit score as “N/A.”

       50.     Credit Plus knows that third-party credit issuers require a credit score in order to

process a given credit application.




                                                 8
          Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 9 of 17



       51.     Credit Plus also knows that consumers without credit scores are unable to secure

any credit from most credit issuers.

       52.     Credit Plus also knows that living consumers are routinely turned down for credit

specifically because it is reporting them as “deceased” and without a credit score.

       53.     Credit Plus has been put on notice for years through consumer disputes and lawsuits

that living, breathing consumers are turned down for credit specifically because Credit Plus is

reporting them as “deceased” and without a credit score.

       54.     Credit Plus has received and documented many disputes from consumers

complaining that their Merged Infile credit report had them erroneously marked as “deceased.”

       55.     Nevertheless, Credit Plus has an automated process in place that accepts all credit

data received from the CRAs as accurate and employs no procedures to assure that a consumer

marked as “deceased” on their Merged Infile credit report is, in fact, deceased.

       56.     Credit Plus has no independent procedure to change an erroneous deceased status

on its own and will merely parrot the credit information it receives from the national CRAs,

including Equifax, Experian, and Trans Union.

       57.     Credit Plus charges third parties a fee for reports with a mark that a consumer is

deceased (“reports on the deceased”) just as they would for any other report.

       58.     Credit Plus profits from the sale of reports on deceased consumers.

       59.     Credit Plus knows that truly deceased consumers do not apply for credit.

       60.     Credit Plus knows that the credit information and reports of truly deceased persons

are used by criminals to commit identity theft or credit fraud. Indeed, identity theft using the

personal identifying information of deceased consumers is known to Credit Plus to be a common

and major source of identity theft.



                                                 9
         Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 10 of 17



       61.       Credit Plus knows that identity theft and credit fraud are serious and widespread

problems in our society.

       62.       Credit Plus sells reports on supposedly deceased consumers to third parties in an

automated fashion and without any specific or general certification that could reasonably explain

a “permissible purpose” for purchasing or using a (supposedly) deceased consumer’s credit history

and/or report.

       63.       For consumers who are deceased, there rarely, if ever, exists a permissible purpose

under the FCRA for Credit Plus to sell their credit reports, absent a court order.

       64.       Credit Plus knows that such reports contain a vast amount of personal identifying

and credit account information on the supposedly deceased consumer, information that can be used

to commit identity theft or for other fraudulent purposes.

                     Mr. and Mrs. Pang Begin Their Home Search in January 2018

       65.       In or about January 2018, Mr. and Mrs. Pang began looking to purchase a home in

the greater Middlesex, New Jersey area.

         Mr. and Mrs. Pang’s First Attempt to Obtain a Home Mortgage Loan with GMH
                              Mortgage Services in January 2018

       66.       In mid-January 2018, Mr. Pang and his wife, Megan Pang (“Mrs. Pang”), began

working with Bob Kraly (“Mr. Kraly”) at GMH Mortgage Services, LLC (“GMH Mortgage”) to

get pre-approved for a Conventional or FHA home mortgage loan.

       67.       Mr. Kraly obtained all of Mr. and Mrs. Pang’s personal identification information,

including their accurate Social Security numbers, and informed them that he needed to obtain their

credit reports from Equifax, Experian, and Trans Union in order to determine if he could pre-

approve them for a home mortgage loan.




                                                 10
         Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 11 of 17



       68.     On January 22, 2018, Credit Plus purchased Mr. and Mrs. Pang’s credit files from

Equifax, Experian, and Trans Union and assembled and merged their credit information into a

Merged Infile credit report, which it sold to GMH Mortgage.

       69.     Much to Mr. and Mrs. Pang’s shock and dismay, their pre-approval was halted by

GMH Mortgage because Mr. Pang’s Merged Infile credit report indicated the following:

               TRANSUNION/FICO CLASSIC (04)

               SCORE: N/A

               SC2 – FILE NOT SCORED BECAUSE SUBJECT IS DECEASED

       70.     Both Experian and Equifax provided Credit Plus with a credit score for Mr. Pang

while Trans Union reported no credit score for Mr. Pang, stating that his credit file was not scored

because he was deceased.

       71.     The Merged Infile credit report that Credit Plus sold to GMH Mortgage was

patently inconsistent—it contained Mr. Pang’s Experian and Equifax credit scores but did not

contain a credit score from Trans Union and, instead, stated that his credit file was not scored

because he was deceased.

       72.     Mr. Pang was excited to make his first home purchase, but his excitement was

suddenly and unexpectedly stymied when he received a telephone call from Mr. Kraly stating that

there was a “problem” with his credit.

       73.     Mr. Pang takes great pride in his good name and established credit rating, so he

works hard to ensure that his bills are paid in-full and on-time every month. He believes and

understands that his credit record with all of his creditors is excellent, so Mr. Pang could not

imagine what the problem could be.




                                                11
         Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 12 of 17



       74.     Much to Mr. Pang’s shock and dismay, his financing was halted by GMH Mortgage

because Mr. Pang’s Merged Infile credit report indicated that he was “deceased” and had no Trans

Union credit score.

       75.     Mr. Kraly informed Mr. Pang that he would need to try and remedy this issue before

they could move forward with financing because the FHA Underwriting Guidelines require that a

full credit report be available, i.e., scores from all three credit bureaus, and that suppressed

information must be resolved by the borrower prior to underwriting the loan.

       76.     Between January 2018 and April 2019, Mr. Pang made numerous attempts to

correct the deceased notation included in his Trans Union credit file via telephonic and written

dispute letters to Trans Union, to no avail.

    Mr. and Mrs. Pang’s Second Attempt to Obtain a Home Mortgage Loan with GMH
                            Mortgage Services in April 2019

       77.     In or about early April 2019, Mr. and Mrs. Pang once again began looking at homes

in the greater Middlesex, New Jersey area.

       78.     In or about mid-April 2019, Mr. and Mrs. Pang found a home for sale in Middlesex,

New Jersey (“the Middlesex property”) that suited their needs.

       79.     The Middlesex property was listed for sale at $247,000.00, and they were unable

to negotiate the price down.

       80.     In or about late April 2019, Mr. and Mrs. Pang began working again with Mr. Kraly

at GMH Mortgage to obtain financing for a home mortgage loan on the Middlesex property.

       81.     On April 26, 2019, Credit Plus purchased Mr. and Mrs. Pang’s credit files from

Equifax, Experian, and Trans Union and assembled and merged their credit information into a

Merged Infile credit report, which it sold to GMH Mortgage.




                                               12
         Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 13 of 17



       82.     Much to Mr. and Mrs. Pang’s shock and dismay, their pre-approval was once again

halted by GMH Mortgage because Mr. Pang’s Merged Infile credit report indicated the following:

               TRANSUNION/FICO CLASSIC (04)

               SCORE: N/A

               SC2 – FILE NOT SCORED BECAUSE SUBJECT IS DECEASED

       83.     Both Experian and Equifax provided Credit Plus with a credit score for Mr. Pang

while Trans Union reported no credit score for Mr. Pang, stating that his credit file was not scored

because he was deceased.

       84.     The Merged Infile credit report that Credit Plus sold to GMH Mortgage was

patently inconsistent—it contained Mr. Pang’s Experian and Equifax credit scores but did not

contain a credit score from Trans Union and, instead, stated that his credit file was not scored

because he was deceased.

       85.     Mr. Pang’s excitement to purchase a home was again stymied when he received a

telephone call from Mr. Kraly stating, once again, that there was still a “problem” with his credit.

       86.     Mr. Pang’s financing was halted again by GMH Mortgage because of the

“deceased” notation on his credit report and lack of a Trans Union credit score.

       87.     Mr. Kraly again informed Mr. Pang that the deceased notation needed to be

removed before they could move forward with financing due to the FHA Underwriting Guidelines.

       88.     Mr. Pang immediately explained to Mr. Kraly that Trans Union’s “deceased”

notation had been a continuing problem and that he had recently sent a very detailed written dispute

with supporting documentation to Trans Union on March 21, 2019. Mr. Pang pleaded with Mr.

Kraly to be patient with him while he waited for Trans Union to reinvestigate his dispute and delete




                                                13
          Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 14 of 17



the “deceased” notation from his Trans Union credit file. Mr. Pang promised Mr. Kraly that he

would get back to him as soon as he had an update from Trans Union.

         89.    Mr. Pang was frustrated, confused, and angry that this obviously false information

remained linked to him despite his previous disputes to Trans Union, and that Credit Plus’s

inaccurate reporting continued to prevent him from benefiting from his good credit and obtaining

new credit.

         90.    As a result of the “deceased” notation, Credit Plus made it practically impossible

for Mr. Pang to obtain credit.

         91.    At all times pertinent hereto, Credit Plus was acting by and through its agents,

servants, and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of Credit Plus.

         92.    At all times pertinent hereto, Credit Plus’s conduct, as well as that of its agents,

servants, and/or employees, was intentional, willful, reckless, and in grossly negligent disregard

for federal law and the Plaintiff’s rights.

         93.    Plaintiff has applied for and has been denied various loans on multiple occasions,

and Plaintiff has been informed that the basis for these denials was the inaccurate information that

appears on Plaintiff’s Merged Infile credit reports, prepared by Credit Plus, and that the inaccurate

information was a substantial factor for those denials.

         94.    As a result of Defendant’s conduct, Plaintiff has suffered actual damages and

serious financial and pecuniary harm arising from monetary losses relating to credit denials, loss

of use of funds, loss of credit and loan opportunities, out-of-pocket expenses, and other related

costs.




                                                 14
          Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 15 of 17



        95.     As a result of Defendant’s conduct, Plaintiff has suffered great physical, emotional,

and mental pain and anguish, and Plaintiff will continue to suffer the same for an indefinite time

in the future, all to Plaintiff’s great detriment and loss.

        96.     As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of financial and dignitary harm arising from the injury to credit rating and reputation.

                                      CLAIMS FOR RELIEF

                                        COUNT I
                                   15 U.S.C. § 1681e(b)
      Failure to Follow Reasonable Procedures to Assure Maximum Possible Accuracy

        97.     Plaintiff re-alleges and incorporates the allegations set forth in paragraphs 1-96 as

if fully stated herein.

        98.     The FCRA mandates that “[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

        99.     On at least two occasions, Defendant prepared a patently false consumer report

concerning Plaintiff.

        100.    On at least two occasions, Defendant assembled, merged, and resold patently false

consumer reports concerning Plaintiff.

        101.    Despite actual and implied knowledge that Plaintiff is not dead, Defendant readily

sold such false reports to one or more third parties, thereby misrepresenting Plaintiff, and

ultimately, Plaintiff’s creditworthiness.

        102.    Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit reports

and credit files it published and maintains concerning Plaintiff.



                                                   15
           Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 16 of 17



       103.    As a result of Defendant’s conduct, action, and inaction, Plaintiff suffered damage

by loss of credit; loss of the ability to purchase and benefit from his credit; the expenditure of time

and money disputing and trying to correct the inaccurate credit reporting; and emotional distress

including the mental and emotional pain, anguish, humiliation, and embarrassment of credit

denials.

       104.    Defendant’s conduct, action, and inaction was willful, rendering it liable for actual

or statutory damages, and punitive damages in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n. In the alternative, it was negligent, entitling Plaintiff to recover under 15

U.S.C. § 1681o.

       105.    Plaintiff is entitled to recover attorneys’ fees and costs from Defendant in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

       a)      Determining that Defendant negligently and/or willfully violated the FCRA;

       b)      Awarding Plaintiff actual damages, statutory, and punitive damages as provided by

               the FCRA;

       c)      Awarding Plaintiff reasonable attorneys’ fees and costs as provided by the FCRA;

               and

       d)      Granting further relief, in law or equity, as this Court may deem appropriate and

               just.

                                       DEMAND FOR JURY TRIAL

       106.    Plaintiff demands a trial by jury.




                                                  16
        Case 1:20-cv-00122-ELH Document 1 Filed 01/15/20 Page 17 of 17



Dated: January 15, 2020

                                    /s/ Kristi C. Kelly
                                    Kristi C. Kelly (No. 07244)
                                    KELLY GUZZO, PLC
                                    3925 Chain Bridge Road, Suite 202
                                    Fairfax, VA 22030
                                    Telephone: (703) 424-7572
                                    Facsimile : (703) 591-0167
                                    Email: kkelly@kellyguzzo.com

                                    Hans W. Lodge, MN Bar No. 0397012 *
                                    hlodge@bm.net
                                    BERGER MONTAGUE PC
                                    43 SE Main Street, Suite 505
                                    Minneapolis, MN 55414
                                    Telephone: (612) 607-7794
                                    Fax: (612) 584-4470
                                    *Pro hac vice application forthcoming

                                    ATTORNEYS FOR PLAINTIFF




                                      17
